                                  UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF TEXAS
                                                    EL PASO DIVISION
                                                                                        By                 1rictCc
UNITED STATES OF AMERICA

           V.                                                        Case Number: EP: 1 8-CR-03 121 -FM( 1)
                                                                     USM Number: 1633 5-480
ONOFRE BAUTISTA-MARTINEZ

         Defendant.

                                         JUDGMENT IN A CRIMINAL CASE
                                   (For Offenses Committed On or After November 1, 1987)

         The defendant, ONOFRE BAUTISTA-MART1NEZ, was represented by Reginaldo Trejo, Jr..

        The defendant pled guilty to the Indictment on November 20, 2018. Accordingly, the defendant is adjudged
guilty of such Count, involving the following offense:

Title & Section / Nature of Offense                                           Offense Ended                 Count

8   U.S.C. 1325 Improper Entry by Alien                                       September 28, 2018


      As pronounced on November 20, 2018, the defendant is sentenced as provided in pages 2 through         3   of this
Judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

        It is further ordered that the defendant shall notify the United States Attorney for this district within 30 days of
any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by
this Judgment are fully paid. If ordered to pay restitution, the defendant shall notify the Court and United States Attorney
of any material change in the defendant's economic circumstances.

         Signed this 20th day of November, 2018.




                                                                        FRANK MONTALVO
                                                                       United States District Judge
A0 245B (Rev. TXW 11/16) Judgment in a Criminal Case                                                          Judgment -- Page 2 of 3

DEFENDANT:                    ONOFRE BAUTISTA-MARTINEZ
CASE NUMBER:                  EP:18-CR-03121-FM(1)

                                                       IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a term of
time served. The defendant is only to be released to the custody of the Immigration and Customs Enforcement Agency.

         The defendant shall remain in custody pending service of sentence.




                                                              RETURN

         I   have executed this Judgment as follows:




         Defendant delivered on                          to
at                                                                       with a certified copy of this Judgment.


                                                                              United States Marshal

                                                                       By
                                                                              Deputy Marshal
A0 245B (Rev. TXW 11/16) Judgment in a Criminal Case                                                                                                                      Judgment--Page          3   of 3

DEFENDANT:                                  ONOFRE BAUTISTA-MARTINEZ
CASE NUMBER:                                EP: 1 8-CR-03 121 -FM(1)

                                                        CRIMINAL MONETARY PENALTIES! SCHEDULE

        The defendant shall pay the following total criminal monetary penalties in accordance with the schedule of
payments set forth. Unless the Court has expressly ordered otherwise, if this judgment imposes imprisonment, payment
of criminal monetary penalties is due during the period of imprisonment. Criminal Monetary Penalties, except those
payments made through Federal Bureau of Prisons' Inmate Financial Responsibility Program shall be paid through the
Clerk, United States District Court, 525 Magoffin Avenue, Room 105, El Paso, Texas 79901.
        The defendant shall receive credit for all payments previously made toward any criminal monetary penalties
imposed.
                                                          Assessment                    JVTA Assessment*                                            Fine                         Restitution
  TOTAL:                                                              $.00                                  $.00                                    $.00                                     $.00

                                                                                         Special Assessment

        Pursuant to 18 U.S.C. § 3573, the Government moves to remit the special assessment. Therefore, the Court does
not impose a special assessment.

                                                                                                   Fine

             The fine is waived because of the defendant's inability to pay.




           If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the priority order or percentage
payment column above. However, pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the united States is paid.

             If the fine   is   not paid, the court may sentence the defendant to any sentence which might have been originally imposed. See 18 U.S.C. §3614.

           The defendant shall pay interest on any fine or restitution of more than $2,500.00, unless the fine or restitution is paid in full before the fifteenth day after the date of the
judgment, pursuant to 18 U.S.C. §361.2(f). All payment options may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. §3612(g).

             Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine interest, (6) community restitution, (7)
JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

             Findings for the total amount      of losses are required under Chapters 109A, 110,   11OA, and 113A   of Title 18 for offenses committed on or after September    13, 1994, but before
April 23, 1996.

             * Justice for Victims of Trafficking Act of 2015, Pub.   L.   No. 114-22
